Citation Nr: 0810386	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 based on a need for post-surgical convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  That decision, in pertinent part, 
denied a temporary total evaluation for treatment of a 
service-connected condition.  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The August 2002 surgical excision of a cyst at the third 
digit proximal phalange of the right hand was related to the 
service-connected right wrist disability.  


CONCLUSION OF LAW

The criteria for a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for August 2002 surgical removal of a cyst 
of the right third digit proximal phalange are not met.  
38 U.S.C.A. §§ 1155, 5012, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2003, 
September 2004, and March 2005 letters to the veteran from 
the RO specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic examinations, and statements 
and testimony from the veteran and his representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Temporary Total Disability Rating, Pursuant to 38 C.F.R. 
§ 4.30, 
for August 2002 Treatment

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in :  

	(1)  Surgery necessitating at least one month of 
convalescence.  (Effective as to outpatient surgery March 1, 
1989.)  

	(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  

	(3)  Immobilization by cast, without surgery, of one 
major joint or more.  (Effective as to outpatient treatment 
March 10m 1976).  

Extension of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraph (1), (2), or (3).  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3)  38 C.F.R. § 4.30.  

Background and Analysis

The record shows that the veteran underwent surgery on August 
30, 2002, for excision of giant cell tumor, third digit, 
proximal phalanx, of the right hand.  However, he is not 
service-connected for a disability of the right third finger.  
And, as explained below, the RO specifically denied service 
connection for this disorder on a secondary basis.  He is, 
however, service-connected for a right wrist disability.  
Specifically, service connection was established upon rating 
determination in January 1981 for ganglion cyst of the right 
wrist.  A noncompensable rating was assigned.  A temporary 
total rating for the period from July 24, 1996, through 
August 31, 1996, was assigned subsequent to surgery at a VA 
facility in July 1996 for removal of the ganglion cyst.  On 
September 1, 1996, the noncompensable rating was reinstated.  

After the 1996 surgery, and as indicated upon VA examination 
in April 1997, the veteran continued to complain of numbness 
in the thumb and part of the index finger.  Exam showed 
slight sensory loss along the palmar surface of the thumb and 
index finger.  

In a May 1997 rating determination, the noncompensable rating 
in effect for the right wrist disorder was increased to 20 
percent, effective September 1, 1996.  

Following VA examination in April 1998 which showed 
tenderness over the scar of the right wrist with a positive 
Tinel's sign with resultant tingling in the right thumb and 
index finger, but without muscle involvement and grip and 
slight limited range of motion of the right wrist, the RO, in 
a June 1998 rating decision, confirmed and continued the 20 
percent rating.  

When examined by VA in February 1999, the veteran reported 
that since surgery in 1996, his right thumb and index finger 
had been numb.  There was resultant pain in the forearm.  He 
had trouble holding scissors (which caused him to lose his 
job as a barber).  He felt that the grip strength in the 
thumb had decreased as had his right wrist range of motion.  
Examination of the right wrist corroborated this and a 
neurologic deficit was noted.  

In a July 1999 rating decision, the 20 percent rating in 
effect for the right wrist disorder was increased to 30 
percent from January 26, 1999.  

In August 2002, the veteran underwent excision of a giant 
cell tumor cyst of the right third digit , proximal phalange.  
Follow-up VA examination report from September 2002 reflects 
that the veteran's right wrist complaints continued.  
Specifically, the veteran reported wrist pain that shot up 
the right forearm with loss of grip strength in the fingers 
(other than digits one and two).  The recently developed 
ganglion cyst on the third finger was noted.  This had 
significantly impaired his grip strength.  It had been 
enlarging for about 4 months and was removed the month 
before.  The incision was still healing.  Following 
evaluation, the final diagnoses included residual nerve 
damage involving the thumb and forefinger associated with the 
post ganglion cyst removal at the right wrist which had been 
surgically resected; recent resection of a ganglion cyst of 
the metaphalangeal joint of the right middle finger.  The 
veteran was in postoperative recovery and was expected to 
improve soon.  

In October 2002, the 30 percent rating in effect for the 
veteran's service-connected right wrist disorder was 
confirmed and continued.  Also, a temporary total rating for 
the August 2002 surgical treatment was denied.  The veteran 
disagreed and this appeal ensued.  

VA records in 2003 show that the veteran's right hand 
complaints continued.  The veteran reported persistent pain 
and dysthesia of the scar with loss of sensation of the 
distal finger.  He was on medication with reasonable pain 
relief.  

In the Board's August 2004 remand, it was determined that a 
disability rating in excess of 30 percent was not warranted 
for the veteran's service-connected right wrist disorder.  It 
was also determined, however, that a remand was necessary as 
to the issue currently before the Board regarding a temporary 
total rating pursuant to 38 C.F.R. § 4.30 regarding VA 
surgical treatment in August 2002.  Moreover, it was 
determined that there should be resolution of the claim of 
service connection for a right middle finger condition, 
claimed as secondary to the service-connected postoperative 
residuals of a right wrist ganglion cyst removal.  The 
development requested included scheduling of a VA examination 
and opinion regarding the etiology of the right finger cyst.  

In September 2004, the veteran submitted a statement and 
color photographs of the right hand and wrist in support of 
his claim.  The veteran asserted that the photos showed his 
swollen middle finger of the right hand upon which he had no 
grip control whatsoever.  He included a photo which showed 
that his surgical scar ran from the first joint down and 
across his palm.  These photos showed the veteran's oversized 
middle finger of the right hand.  He also pointed out that 
the photos showed the deep impression at the base of the 
middle finger.  

VA examination of the right hand, thumb, and fingers was 
conducted in March 2005.  The claims file was reviewed by the 
examiner.  He noted that the veteran was service-connected 
for residuals of a ganglion cyst removal from the right 
wrist.  He was there to be evaluated for his right middle 
finger which was not a service-connected disorder at the 
current time.  

The veteran's medical history included the removal of the 
ganglion cyst in 1996.  The veteran reported that since that 
surgery, he had had burning and tingling mainly on the thumb 
and index finger, mainly in the dorsum of the right hand.  
The veteran said that in 1999, he had a cyst removed from his 
middle finger on that same hand and that ever since, he had 
experienced numbness in the thumb, index, and middle fingers.  
He had significant loss of grip strength.  The examiner noted 
that the veteran apparently thought that the ganglion cyst 
was returning.  It was noted that the veteran did not 
describe limitation on the right hand due to fatigability, 
incoordination, or repetitive motions.  He did not describe 
flare-ups or incapacitating episodes.  He did describe that 
his hand became sort of numb and painful.  He also described 
that his lack of sensation caused him difficulty doing heavy 
work with the hand.  

Physical exam showed no obvious deformity of the right hand.  
There was no intrinsic atrophy or thenar or hypothenar 
atrophy on observation.  He did have a scar over the volar 
aspect of the wrist at the proximal wrist crease presumably 
from his previous cyst removal.  On palpation of the area, he 
did seem to have a possible recurrence of the cyst versus 
possible scar formation.  There was no definite cyst 
demonstrable on exam today.  He was slightly tender in this 
area.  Evaluation of the middle finger showed no obvious 
deformity.  There was a 1.5 inch scar over the volar aspect 
of the middle finger starting from around the proximal 
interphalangeal (PIP) joint and passing metacarpophalangeal 
(MCP) joint and just to the first palmar crease of the hand.  
The scar was well healed.  There was no evidence of any 
atrophy, shiny skin, or breaking of the skin.  The scar was 
not particularly tender.  On range of motion, he essentially 
had excellent dexterity and ability to touch all fingers to 
the palm and all fingers to the thumb on the right hand as 
easily as the left.  No obvious loss of motion was indicated.  
There was excellent capillary refill on the middle finger, 
and sensation on light touch was intact.  He did seem to have 
some abnormal sensation in a superficial and radial nerve 
sensory distribution.  

The examiner's impressions were mild subjective numbness on 
the fingertips especially at the middle finger.  He did have 
intact two point discrimination on the lower surface of his 
fingertip of the middle finger.  The examiner stated that any 
neuropathy of the middle finger could not be demonstrated on 
exam.  There was no loss of motion from the surgery on the 
finger and no obvious pain with range of motion of the 
finger.  

Another VA examiner noted in August 2005 that he reviewed the 
results of the March 2005 examination.  He opined that the 
right hand finger condition was not related to the right 
wrist condition.  The rationale was because the veteran's 
right hand third finger disability started after removal of 
the cyst from the right third middle finger on the right 
hand.  The ganglion cyst was removed several years prior, and 
there was no disability related to that surgery with respect 
to the right third middle finger.  

In a September 2005 rating decision, service connection was 
denied for residuals of excision of giant cell tumor of the 
proximal phalanx of the right middle digit as secondary to 
the service-connected disability of the right wrist ganglion 
cyst removal.  

In the case at hand, the record shows that the veteran 
underwent surgery in August 2002 for removal of a cyst of the 
right middle finger.  This was subsequent to surgery for cyst 
removal of the right wrist for which service connection is in 
effect.  The veteran argues that the August 2002 surgery was 
for his service-connected right wrist disorder and that a 
temporary total rating, pursuant to 38 C.F.R. § 4.30, for 
convalescence is warranted.  However, as explained in detail 
above, service connection was recently denied for the right 
middle finger disability.  The preponderance of the medical 
evidence weighs against a finding that the right middle 
finger cyst may be secondarily associated with the service-
connected right wrist disorder.  The examiner noted that the 
veteran's right middle finger complaints began after the 
surgical removal of the cyst on that finger.  Such residuals 
were not evident after the 1996 cyst removal for which 
service connection is in effect.  Therefore, the August 2002 
medical treatment, to include surgical removal of the right 
middle finger cyst, was not for a service-connected 
disability.  As such, entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.30, for the 
August 2002 treatment in question is not established.  

As to this issue, the evidence is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2006).  The preponderance is against this claim, and 
it must be denied.  


ORDER

A temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, for August 2002 surgical removal of a cyst of the 
right middle finger is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


